Exhibit 10.2

NON-QUALIFIED RETIREMENT/SAVINGS PLAN

OF

APACHE CORPORATION

Amended and restated as of January 1, 2015, except as otherwise provided herein



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1   

1.01    

  Account      1   

1.02

  Affiliated Entity      1   

1.03

  Apache      1   

1.04

  Beneficiary      1   

1.05

  Cash-Incentive Bonus      1   

1.06

  Change of Control      1   

1.07

  Code      1   

1.08

  Committee      1   

1.09

  Company      1   

1.10

  Company Deferrals      2   

1.11

  Compensation      2   

1.12

  Employee      3   

1.13

  Enrollment Agreement      3   

1.14

  ERISA      3   

1.15

  Participant      3   

1.16

  Participant Deferrals      3   

1.17

  Payment Processing Date      3   

1.18

  Plan      3   

1.19

  Plan Year      3   

1.20

  Restorative Plan      3   

1.21

  Retirement Plan      3   

1.22

  Savings Plan      3   

1.23

  Separation from Service and Separate from Service      3   

1.24

  Spouse      4   

1.25

  Trust      4   

1.26

  Trust Agreement      4   

1.27

  Trustee      4   

ARTICLE II ELIGIBILITY AND PARTICIPATION

     4   

2.01

  Eligibility and Participation      4   

2.02

  Enrollment      5   

2.03

  Failure of Eligibility      5   

ARTICLE III CONTRIBUTION DEFERRALS

     5   

3.01

  Participant Deferrals      5   

3.02

  Company Deferrals      6   

ARTICLE IV CREDITING OF ACCOUNTS

     8   

4.01

  Accounts      8   

4.02

  Investments      8   

ARTICLE V DISTRIBUTIONS

     8   

5.01

  Vesting and Forfeitures      8   

5.02

  Rehires      9   

5.03

  Distribution Overview      10   

5.04    

  Distributions after Separation from Service and In-Service Withdrawals    10

5.05

  Payments after a Participant Dies    13

5.06

  Change of Control    13

5.07

  Hardship Withdrawals    14

5.08

  Divorce    15

5.09

  Administrative Delays in Payments    16

5.10

  Noncompliance with Code §409A    16

5.11

  Cash Payment and Withholding    16

ARTICLE VI ADMINISTRATION

   16

6.01

  The Committee — Plan Administrator    16

6.02

  Committee Duties    17

6.03

  Organization of Committee    17

6.04

  Indemnification    17

6.05

  Agent for Process    17

6.06

  Determination of Committee Final    17

6.07

  No Bonding    17

ARTICLE VII TRUST

   17

7.01

  Trust Agreement    17

7.02

  Expenses of Trust    18

ARTICLE VIII AMENDMENT AND TERMINATION

   18

8.01

  Termination of Plan    18

8.02

  Amendment    18

ARTICLE IX MISCELLANEOUS

   18

9.01

  Funding of Benefits — No Fiduciary Relationship    18

9.02

  Right to Terminate Employment    18

9.03

  Inalienability of Benefits    18

9.04

  Claims Procedure    19

9.05

  Disposition of Unclaimed Distributions    20

9.06

  Distributions due Infants or Incompetents    20

9.07

  Use and Form of Words    20

9.08

  Headings    20

9.09

  Governing Law    21

 



--------------------------------------------------------------------------------

NON-QUALIFIED RETIREMENT/SAVINGS PLAN

OF

APACHE CORPORATION

Apache established this Plan effective as of November 16, 1989. Apache is now
restating the Plan in its entirety effective as of January 1, 2015, except as
otherwise stated herein.

Apache intends for this Plan to provide a select group of management or highly
compensated employees of the Company with deferred retirement benefits, in
addition to the retirement benefits provided under the Retirement Plan and the
Savings Plan, in consideration of the valuable services provided by such
employees to the Company and to induce such employees to remain in the employ of
the Company.

Apache intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA Apache also intends for this Plan to comply with the
requirements of Code §409A. The Plan shall be interpreted in light of those
intentions.

ARTICLE I

DEFINITIONS

Defined terms used in this Plan have the meanings set forth below or the same
meanings as in the Retirement Plan or the Savings Plan, as the case may be:

 

1.01 Account

“Account” means the account maintained for each Participant to which is credited
all Participant Deferrals made by a Participant, all Company Deferrals on behalf
of a Participant, and all adjustments thereto. Each Account is divided into a
variety of subaccounts, as detailed in Article V.

 

1.02 Affiliated Entity

“Affiliated Entity” means any legal entity that is treated as a single employer
with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).

 

1.03 Apache

“Apache” means Apache Corporation or any successor thereto.

 

1.04 Beneficiary

“Beneficiary” means a Participant’s beneficiary, as determined in section 5.05.

 

1.05 Cash-Incentive Bonus

“Cash-Incentive Bonus” means the regular annual bonus (commonly referred to as
incentive compensation), to the extent that it is payable in cash, and also
includes any other bonus designated by the Committee to the extent that it is
payable in cash.

 

1.06 Change of Control

“Change of Control” means an event described in Code §409A(a)(2)(A)(v) that
pertains to Apache.

 

1.07 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.08 Committee

“Committee” means the administrative committee provided for in section 6.01.

 

1.09 Company

“Company” means Apache and any Affiliated Entity that, with approval of the
Board of Directors of Apache, has adopted the Plan.

 

Page 1 of 21



--------------------------------------------------------------------------------

1.10 Company Deferrals

“Company Deferrals” means the allocations to a Participant’s Account made
pursuant to section 3.02.

 

1.11 Compensation

“Compensation” generally means regular compensation paid by the Company.

 

  (a) Inclusions. Specifically, Compensation includes:

 

  (i) regular salary or wages,

 

  (ii) overtime pay, and

 

  (iii) the Cash-Incentive Bonus.

 

  (b) Exclusions. Compensation excludes:

 

  (i) commissions,

 

  (ii) severance pay,

 

  (iii) moving expenses,

 

  (iv) any gross-up of moving expenses to account for increased income taxes,

 

  (v) foreign service premiums paid as an inducement to work outside of the
United States,

 

  (vi) Company contributions under the Retirement Plan

 

  (vii) Company contributions under the Savings Plan,

 

  (viii) other contingent compensation,

 

  (ix) contributions to any other fringe benefit plan (including, but not
limited to, overriding royalty payments or any other exploration-related
payments),

 

  (x) any amounts relating to the granting of a stock option by the Company or
an Affiliated Entity, the exercise of such a stock option, or the sale or deemed
sale of any shares thereby acquired,

 

  (xi) any bonus other than a Cash-Incentive Bonus,

 

  (xii) payments from any benefit plan, such as any stock appreciation rights or
payments from a Share Appreciation Plan, any payment from the Deferred Delivery
Plan or the Executive Restricted Stock Plan, and payments pursuant to grants
made under the Omnibus Equity Compensation Plan of 2007, the Omnibus Equity
Compensation Plan of 2011, or similar plans, and

 

  (xiii) any benefit accrued under, or any payment from, any nonqualified plan
of deferred compensation.

 

  (c) Timing Rules.

 

  (i) Participant Deferrals. For purposes of calculating Participant Deferrals,
Compensation includes only those amounts paid after the Employee has made the
applicable payout election under section 5.04 and after the deadline for making
the applicable Enrollment Agreement under section 3.01. Compensation does not
include any amounts paid after the Participant ceased to be eligible to
participate in the Plan, except as provided in section 2.01(b). A Participant
who begins participating in the middle of a Plan Year cannot make Participant
Deferrals from the Cash-Incentive Bonus that is attributable to the
Participant’s services during the Plan Year in which his participation begins.
For example, a Participant hired in September 2014 cannot make Participant
Deferrals from the incentive compensation paid to him in February 2015.

 

  (ii) Company Deferrals. The Company Deferrals for a Participant, including one
who begins participating in the middle of a Plan Year, are calculated by taking
into account all Compensation paid to him during the entire Plan Year, including
any Cash-Incentive Bonus paid during the Plan Year and any Compensation paid
between the date he becomes eligible to participate in the Plan and the deadline
for making his Enrollment Agreement(s) in section 3.01(c).

 

Page 2 of 21



--------------------------------------------------------------------------------

1.12 Employee

“Employee” means any common-law employee of Apache or any Affiliated Entity. An
Employee ceases to be an Employee on the date he Separates from Service.

 

1.13 Enrollment Agreement

“Enrollment Agreement” means an agreement made by an eligible employee whereby
he elects the amounts to be withheld from his Compensation pursuant to section
3.01.

 

1.14 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.15 Participant

“Participant” means (a) any Employee whom the Committee has selected as eligible
to participate in the Plan under section 2.01(a), and (b) any former Employee
who has earned benefits in the Plan that have not yet been forfeited or paid
out.

 

1.16 Participant Deferrals

“Participant Deferrals” means the amounts of a Participant’s Compensation that
he elects to defer and have allocated to his Account pursuant to section 3.01.

 

1.17 Payment Processing Date

“Payment Processing Date” means the date selected by the Committee on which
payments from this Plan will be processed. Except in extraordinary
circumstances, there will be at least one Payment Processing Date each calendar
month.

 

1.18 Plan

“Plan” means the plan set forth in this document, as amended.

 

1.19 Plan Year

“Plan Year” means the calendar year.

 

1.20 Restorative Plan

“Restorative Plan” means the Apache Corporation Nonqualified Restorative
Retirement Savings Plan, as amended.

 

1.21 Retirement Plan

“Retirement Plan” means the Apache Corporation Money Purchase Retirement Plan,
as amended.

 

1.22 Savings Plan

“Savings Plan” means the Apache Corporation 401(k) Savings Plan, as amended.

 

1.23 Separation from Service and Separate from Service

“Separation from Service” has the same meaning as the term “separation from
service” in Code §409A(a)(2)(A)(i), determined using the default rules in the
regulations and other guidance of general applicability issued pursuant to Code
§409A, except that a Separation from Service occurs only if both the Company and
the Participant expect the Participant’s level of services to permanently drop
by more than half. A Participant who has a Separation from Service “Separates
from Service.”

 

Page 3 of 21



--------------------------------------------------------------------------------

1.24 Spouse

“Spouse” means the individual with whom a Participant entered into marriage
(a) as defined or recognized under the laws of the United States state in which
the marriage was entered into, or (b) if the marriage was entered into outside
of the 50 states, as defined in the jurisdiction in which the marriage was
entered into as long as the marriage could have been entered into in at least
one of the 50 states in the United States.

 

1.25 Trust

“Trust” means the trust or trusts, if any, created by the Company to provide
funding for the distribution of benefits in accordance with the provisions of
the Plan. The assets of any such Trust remain subject to the claims of the
Company’s general creditors in the event of the Company’s insolvency.

 

1.26 Trust Agreement

“Trust Agreement” means the written instrument pursuant to which each separate
Trust is created.

 

1.27 Trustee

“Trustee” means one or more banks, trust companies, or insurance companies
designated by the Company to hold and invest the Trust fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.01 Eligibility and Participation

 

  (a) General. The Committee shall from time to time in its sole discretion
select those Employees who are eligible to participate in the Plan from those
Employees who are among a select group of management or highly compensated
employees. An Employee participating in the Restorative Plan may only become
eligible to participate in this Plan on the first day of the Plan Year after his
active participation in the Restorative Plan has ceased, with the clarifications
noted in subsection (b).

 

  (b) Coordination with Restorative Plan. An enrollment agreement applies only
to one plan, either this Plan or the Restorative Plan. Once the deadline for
making an enrollment agreement has passed, the enrollment agreement cannot be
changed, and any participant deferrals shall be accrued in the plan to which the
enrollment agreement applied.

 

  (i) Transfer to Restorative Plan. If a Participant transfers from this Plan to
the Restorative Plan at the end of a Plan Year and he had made an Enrollment
Agreement for a Cash-Incentive Bonus that will be paid, if at all, after his
participation in the Restorative Plan has begun, (A) the Enrollment Agreement
will be followed and Participant Deferrals, if any, made pursuant to that
Enrollment Agreement shall be made to this Plan (“trailing Participant
Deferrals”), but (B) the match in section 3.02 shall be calculated by ignoring
the trailing Participant Deferrals, although the match in the Restorative Plan
may be calculated by treating the trailing Participant Deferrals as if they had
been made to the Restorative Plan.

 

  (ii) Transfer from Restorative Plan. If a Participant transfers from the
Restorative Plan to this Plan at the end of a Plan Year and he had made an
enrollment agreement for a cash-incentive bonus that will be paid, if at all,
after his participation in this Plan has begun, (A) the enrollment agreement for
the Restorative Plan will be followed, and any participant deferrals made
pursuant to that enrollment agreement shall be made to the Restorative Plan
(“trailing participant deferrals”), and (B) the match in this Plan in section
3.02 shall be calculated by treating such trailing participant deferrals as if
they were Participant Deferrals made to this Plan.

 

Page 4 of 21



--------------------------------------------------------------------------------

2.02 Enrollment

Employees who have been selected by the Committee to participate in the Plan
shall complete the enrollment procedure specified by the Committee. The
enrollment procedure may include written or electronic form(s) for the employee
to designate his beneficiary or beneficiaries, provide instructions regarding
the investment of his Account, make Participant Deferrals by entering into one
or more Enrollment Agreements with the Company, select one or more payment
options for the eventual distribution of his benefits, and provide such other
information as the Committee may reasonably require.

 

2.03 Failure of Eligibility

The Committee has the authority to determine that a Participant is no longer
eligible to participate in the Plan. No Company Deferrals will be accrued after
the Participant ceases to be eligible to participate in the Plan. No Participant
Deferrals will be accrued after the Participant ceases to be eligible to
participate in the Plan, except for Participant Deferrals made pursuant to an
Enrollment Agreement entered into before the Participant ceased to be eligible
to participate. See section 2.01(b). The determination of the Committee with
respect to the termination of participation in the Plan will be final and
binding on all parties affected thereby. Any benefits accrued under the Plan at
the time the Participant becomes ineligible to continue participation will be
distributed in accordance with the provisions of Article V.

ARTICLE III

CONTRIBUTION DEFERRALS

 

3.01 Participant Deferrals

 

  (a) General. A Participant may elect to defer a portion of his Compensation by
submitting a completed Enrollment Agreement. Each Enrollment Agreement must
specify the amount the Participant elects to defer. Participant Deferrals are
deducted through payroll withholding from the Participant’s cash Compensation
payable by the Company.

 

  (b) Maximum and Minimum Deferrals. A Participant may elect to defer up to 75%
of his Cash-Incentive Bonus and up to 50% of his other Compensation. The
Committee may establish a minimum dollar amount or percentage of Compensation
that a Participant may elect to defer.

 

  (c) Deadlines for Enrollment Agreements.

 

  (i) Enrollment Period. In order to make Participant Deferrals, a Participant
must submit an Enrollment Agreement during the enrollment period established by
the Committee. The enrollment period must precede the Plan Year in which the
services giving rise to the Compensation are performed, except in the following
situations.

 

  (A) Performance-Based Compensation. If the Compensation is “performance-based
compensation based on services performed over a period of at least 12 months”
(within the meaning of Code §409A(a)(4)(B)(iii)), the enrollment period must end
at least six months before the end of the performance period.

 

  (B) New Participant. The enrollment period for a new Participant must end no
later than 30 days after he became eligible to participate in the Plan; the new
Participant’s initial Enrollment Agreement may only apply to Compensation for
which he has not yet performed any services.

 

  (ii) Duration. The Enrollment Agreement shall apply to Compensation, or to a
specific form of Compensation, paid during one entire Plan Year unless it is
earlier canceled or revised by the Committee pursuant to subsection (g), or
cancelled pursuant to subsection (f) (relating to hardship withdrawals).

 

  (d)

Procedures for Making Elections. The Committee has complete discretion to
establish procedures for the completion of Enrollment Agreements, including the
acceptable forms and formats of the deferral election (for example, written or
electronic, as a whole percentage of Compensation or specific dollar

 

Page 5 of 21



--------------------------------------------------------------------------------

  amount, and the manner in which the Enrollment Agreement coordinates with the
Savings Plan). The Committee has complete discretion to establish the enrollment
periods during which Participants may make Enrollment Agreements, within the
bounds described in subsections (a) and (c). The Committee may establish
different enrollment periods for different types of Compensation or different
groups of Participants. The Committee may specify any default choices that will
apply unless the Participant affirmatively elects otherwise. For example, the
Committee could decide that the failure to complete a new Enrollment Agreement
means that (i) the prior Plan Year’s Enrollment Agreement for that type of
Compensation will be continued for another year, or (ii) no Participant
Deferrals will be made, or (iii) the Participant will defer 8% of his
Compensation in excess of the limit on compensation that can be taken into
account for benefit-calculation purposes in the Savings Plan and the Retirement
Plan pursuant to Code §401(a)(17).

 

  (e) Default Election Procedure. Unless the Committee determines otherwise, the
Committee will require each Enrollment Agreement to be made by June 30 of the
prior Plan Year and shall require each Enrollment Agreement to be a spill-over
election, whereby the initial deferrals pursuant to the Enrollment Agreement
will be contributed to the Savings Plan, until the Participant’s elective
deferrals (within the meaning of Code §402(g)(3)) to all plans have reached the
applicable limit for elective deferrals under Code §402(g), and any additional
deferrals under the Enrollment Agreement shall be Participant Deferrals in this
Plan. For example, a Participant may elect to defer 27% from his base pay, if
contributed to the Savings Plan, and 20% of his base pay if deferred to this
Plan, and a deferral of 50% of his Cash-Incentive Bonus (regardless of which
plan the benefit is directed towards).

 

  (f) Cancellation or Modification of Enrollment Agreements Following a Hardship
Withdrawal.

 

  (i) Hardship Withdrawal from this Plan. If a Participant receives a hardship
withdrawal from this Plan pursuant to section 5.07, all his outstanding
Enrollment Agreements shall be cancelled. The Participant may subsequently enter
into new Enrollment Agreements at the usual times specified in subsection (c).

 

  (ii) Hardship Withdrawal from the Savings Plan. If the Participant receives a
hardship withdrawal from the Savings Plan, all outstanding Enrollment Agreements
that apply or might apply to Compensation paid in the six months after the
hardship withdrawal shall be cancelled. The Participant may subsequently enter
into new Enrollment Agreements at the usual times under subsection (c), but the
new Enrollment Agreements cannot apply to any Compensation paid within the
six-month period following the hardship withdrawal from the Savings Plan.

 

  (g) Committee-Initiated Changes in Enrollment Agreement. If the amounts to be
withheld from a Participant’s paycheck (including, without limitation, loan
repayments, Participant Deferrals, taxes, contributions to the Savings Plan, and
premium payments for various benefits) are greater than the paycheck, (i) the
Committee shall establish the order in which the deductions are applied, with
the result that Participant Deferrals may be reduced below what the Participant
had elected in an Enrollment Agreement, and (ii) the Committee’s procedures
shall, if practicable, also automatically increase the Participant Deferrals in
subsequent pay period(s) covered by that Enrollment Agreement to make up for any
missed Participant Deferrals.

 

3.02 Company Deferrals

The Company shall credit to a Participant’s Account a matching contribution for
the Plan Year and a retirement-6 contribution for the Plan Year. Company
Deferrals begin to share in the investment earnings (or losses) at the time
specified in section 4.01. The Company may credit matching contributions to a
Participant’s Account during the Plan Year on a contingent basis; if the
Participant does not satisfy the requirements to receive a matching contribution
for the Plan Year, or if the matching contribution credited to the Participant’s
Account for the Plan Year is incorrect, the Participant will forfeit any excess
matching contribution (adjusted to reflect investment earnings or losses
thereon) credited to his Account.

 

Page 6 of 21



--------------------------------------------------------------------------------

  (a) Matching Contribution.

 

  (i) Basic Match. The basic match for a Participant in this Plan each Plan Year
shall equal the lesser of his Participant Deferrals for the Plan Year or 8% of
the his Compensation for the Plan Year that is in excess of the limit on
compensation that may be taken into account in the Savings Plan pursuant to Code
§401(a)(17).

 

  (ii) Possible Additional Match. The Participant’s match in this Plan for the
Plan Year shall be increased if the Participant’s elective deferrals (within the
meaning of Code §402(g)(3)) to all plans for the Plan Year have reached the
applicable limit for elective deferrals under Code §402(g). The increase under
this paragraph shall equal the sum of:

 

  (A) The amount necessary for the sum of the Plan Year’s match in the Savings
Plan and the match under paragraph (i) to equal the lesser of (I) 8% of the
Participant’s Compensation for the Plan Year or (II) the sum of his Participant
Deferrals for the Plan Year and his Participant Contributions to the Savings
Plan for the Plan Year — in most cases, this additional match will only be
earned by those age 50 or older and will equal the difference between his
Participant Contributions to the Savings Plan and the match he earns in the
Savings Plan for the Plan Year; and

 

  (B) The amount of any forfeited match in the Savings Plan necessary to satisfy
the ADP or ACP test, but only if the forfeiture occurred after the match in this
Plan had been calculated.

 

  (b) Retirement-6. In order to receive an allocation of the retirement-6
contribution for a Plan Year, a Participant must be an Employee eligible to
participate in the Plan on the last business day of the Plan Year.

 

  (i) Basic Retirement-6 Contribution. The retirement-6 contribution for the
Plan Year is equal to 6% of the Participant’s Compensation for the Plan Year
that is in excess of the limit on compensation that may be taken into account in
the Retirement Plan pursuant to Code §401(a)(17).

 

  (ii) Potential Additional Retirement-6 Contribution. The Participant’s
retirement-6 contribution in this Plan for the Plan Year shall be increased only
if the Participant’s elective deferrals (within the meaning of Code §402(g)(3))
to all plans have reached the applicable limit for elective deferrals under Code
§402(g), as follows. If a Participant’s Company Mandatory Contribution in the
Retirement Plan is reduced to comply with any requirement of federal law, then
the Participant’s retirement-6 contribution for this Plan calculated under
paragraph (i) will be increased by the amount of the reduction in the Company
Mandatory Contribution in the Retirement Plan. For example, a Participant will
receive an extra $1,900 retirement-6 contribution in this Plan for 2014 if he is
age 50 or older on December 31, 2014, has Compensation over $260,000 in 2014,
makes the maximum contribution permitted under Code §402(g) to the Savings Plan
(usually the $17,500 regular contribution increased by the $5,500 catch-up
contribution), receives a $20,800 match in the Savings Plan (8% of $260,000),
and has his Company Mandatory Contribution in the Retirement Plan reduced from
$15,600 (6% of $260,000) to $13,700 because of the limitations of Code §415(c).

 

  (c) Additional Contribution. A Company may make an additional Company Deferral
to any Participant’s Account at any time, provided that the Company advises the
Committee in writing of the contribution. The Company shall specify the vesting
and payout rules that apply to the additional Company Deferral.

 

  (d) USERRA. The provisions of this Article shall be revised to the extent
required by USERRA, which generally applies to returning military veterans. The
Committee shall determine, in its sole discretion, how to coordinate the
provisions of this Article and Article V with USERRA.

 

Page 7 of 21



--------------------------------------------------------------------------------

ARTICLE IV

CREDITING OF ACCOUNTS

 

4.01 Accounts

 

  (a) Establishment of Accounts. The Committee shall establish one Account for
each Participant, which will be subdivided into various subaccounts. The
Accounts and subaccounts are merely for recordkeeping purposes, and do not
represent any actual property that has been set aside for Participants. Nothing
contained in this Article may be construed to require the Company or the
Committee to fund any Participant’s Account.

 

  (b) Crediting of Contributions. Participant Deferrals are credited to a
Participant’s Account as of the date that the Participant Deferral would have
been paid to the Participant had there been no Enrollment Agreement. Company
Deferrals are credited to a Participant’s Account as of the date that the
Company Deferral was accrued by the Participant.

 

  (c) Crediting of Earnings. Each Account is credited with investment earnings
or losses calculated in accordance with section 4.02. Participant Deferrals and
Company Deferrals start to be credited with investment earnings or losses as
soon as administratively convenient after such amounts are credited to Accounts,
except that the retirement-6 contribution under section 3.02(b) is not credited
with investment earnings or losses until the corresponding Company Mandatory
Contribution to the Retirement Plan is actually paid to the Retirement Plan
(usually in late February).

 

4.02 Investments

 

  (a) Investment Options. All amounts credited to a Participant’s Account are
credited with investment earnings or losses as if the Participant’s Account was
invested in one or more investments. The Committee shall designate the default
investment as well as any alternatives, and may change the available
alternatives or the default investment from time to time. One or more of the
investment alternatives may consist, in whole or in part, of Apache common
stock. At such times and under such procedures as the Committee may designate, a
Participant may determine the portion of his Account that is to be deemed
invested in each alternative. The Participant may make prospective changes for
his investment selection as often as the Committee permits and subject to the
procedures established by the Committee. A Participant may never make any
retroactive changes to his investment selections.

 

  (b) No Ownership Rights. A Participant has no ownership rights with respect to
any investment of his Account. Nothing contained in this Article may be
construed to give any Participant any power or control to make investment
directions or otherwise influence in any manner the investment and reinvestment
of assets contained within any investment alternative, such control being at all
times retained in the full discretion of the Committee. As a consequence, for
example, if a Participant has elected to invest a portion of his Account in
Apache stock, the Participant has no voting rights with respect to that stock.

ARTICLE V

DISTRIBUTIONS

 

5.01 Vesting and Forfeitures

 

  (a) Participant Deferrals. A Participant is fully vested in the portion of his
Account that is attributable to his Participant Deferrals.

 

  (b) Company Deferrals, General Rule. A Participant’s years of completed
service in this Plan are identical to his “Period of Service” in the Savings
Plan. Subject to subsection (e), a Participant will vest in the portion of his
Plan Account that is attributable to Company Deferrals according to the
following schedule, unless subsection (c) provides for faster vesting:

 

Page 8 of 21



--------------------------------------------------------------------------------

Years of Completed Service

   Vested Portion  

Less than 1

     0 % 

1

     20 % 

2

     40 % 

3

     60 % 

4

     80 % 

5 or more

     100 % 

 

  (c) Company Deferrals, Accelerated Vesting. Except to the extent provided
otherwise by subsection (e), a Participant is fully vested in the portion of his
Account attributable to Company Deferrals in the following circumstances.

 

  (i) The Participant is fully vested if he attains age 65 while he is an
Employee.

 

  (ii) The Participant is fully vested if he becomes an Employee after attaining
age 65.

 

  (iii) The Participant is fully vested if, while he is an Employee, he incurs a
disability that qualifies the Employee for long-term disability payments under
Apache’s Long-Term Disability Plan.

 

  (iv) The Participant is fully vested if he dies while he is an Employee.

 

  (v) All Participants are fully vested if a change of control, as defined in
the Income Continuance Plan, occurs.

 

  (d) Forfeiture Timing. The portion of a Participant’s Account that is not
vested is forfeited immediately upon his Separation from Service.

 

  (e) Exception. Additional Company Deferrals made under section 3.02(c) shall
be subject to the vesting rules decided upon at the time the additional Company
Deferral is made, which may differ from the rules of subsections (b) and (c).

 

5.02 Rehires

 

  (a) Distributions. If a Participant Separated from Service and subsequently
becomes eligible to participate in the Plan again, the benefits from his earlier
episode of participation will be paid out pursuant to the terms of the Plan on
the date he first Separated from Service, including any payout elections then
applicable, while the benefits from his later episode of participation will be
paid out pursuant to the terms of the Plan, and any payout elections that had
been made, with respect to the second episode of participation. The second
episode of participation will not affect the timing of any benefit payments from
the earlier episode of participation.

 

  (b) Vesting. If a Participant becomes eligible to again make Participant
Deferrals more than five years after Separating from Service, (i) the Plan will
establish a new Account for the benefits he accrues during his second episode of
participation; (ii) his years of completed service for his new Account will
include only his service from his second episode; and (iii) his new service will
not increase the vesting of any benefits from his first episode of
participation. If a Participant becomes eligible to again make Participant
Deferrals less than five years after Separating from Service (or if he never
Separated from Service), the Participant’s years of completed service for his
benefits from his second episode of participation will include his service from
both episodes of employment.

 

  (c) Restoration of Forfeiture. If a Participant begins to participate in the
Plan again within five years after his Separation from Service, the exact amount
of any forfeiture upon his earlier Separation from Service will be restored to
his Account, and will be credited to a separate subaccount. The restoration will
occur on the 31st day after the Participant again begins participating in the
Plan, but only if the Participant is still eligible to participate in the Plan
on that date. The restored subaccount vests based on his service from both
episodes of employment (and thus will almost always be partially vested
immediately when the Participant again starts to participate). The vested
portion of the restored subaccount will be paid to the Participant as the
Participant elects in section 5.04 for the payment of his new Account
attributable to Company Deferrals, unless section 5.05 or 5.06 require faster
payment following the Participant’s death or a Change of Control or the
Participant takes a hardship withdrawal under section 5.07.

 

Page 9 of 21



--------------------------------------------------------------------------------

5.03 Distribution Overview

 

  (a) General. In general, a single payment will occur, or a series of
installment payments will commence, on the Payment Processing Date following the
earliest of the following dates, or as soon thereafter as is administratively
convenient:

 

  (i) Six months after the Participant Separates from Service. See section 5.04.

 

  (ii) For unmatched Participant Deferrals accrued through December 31, 2015, at
the time(s) selected by the Participant. See section 5.04(c)(i).

 

  (iii) The date the Participant dies. See section 5.05.

 

  (iv) The date of a Change of Control. See section 5.06.

 

  (b) Hardships. A Participant may take a withdrawal under section 5.07 if he
has a financial hardship.

 

  (c) Divorce. Some or all of a Participant’s benefits in this Plan may be
allocated to, and distributed to, his former Spouse, pursuant to section 5.08.

 

5.04 Distributions after Separation from Service and In-Service Withdrawals

 

  (a) General. A Participant who Separated from Service before January 1, 2015
will be paid according to the payout provisions in the Plan and any payout
elections that had been made that were effective when he Separated from Service.
This remainder of this section contains the rules for distributions following a
Separation from Service that occurs on or after January 1, 2015.

 

  (b) Distribution of Company Deferrals.

 

  (i) Pre-2016 Accruals. The following payout rules in this paragraph (i) apply
only to benefits accrued before January 1, 2016.

 

  (A) Initial, One-Time Payout Election. Upon becoming a Participant, an
Employee shall make a payout election to have his vested Account attributable to
Company Deferrals paid out in a single payment or in two to ten annual
installments. To be effective, the Participant’s payout election must be
provided to the Plan within 30 days after the date the Participant became a
Participant or by such earlier date established by the Committee. The single
payment or the first installment payment will be paid on the first Payment
Processing Date that occurs six months or more after the Participant’s
Separation from Service. Subsequent installments will be paid each 12 months
thereafter.

 

  (B) Special 2007 Payout Election. The Committee extended to certain
Participants the opportunity to make a new payout election in 2007 to have his
vested Account attributable to Company Deferrals paid out in a single payment or
in two to ten annual installments. The single payment or the first installment
payment will be paid on the first Payment Processing Date that occurs six months
or more after the Participant’s Separation from Service; subsequent installments
will be paid each 12 months thereafter.

 

  (ii) Post-2015 Accruals. The following payout rules in this paragraph
(ii) apply only to benefits accrued on or after January 1, 2016.

 

  (A)

Yearly Election. An Employee shall make a payout election for each Plan Year as
to when the Company Deferrals accrued during that Plan Year will be distributed.
The Participant’s payout election for one Plan Year must be made by June 30 of
the prior Plan Year or by such earlier date established by the Committee, except
that a new Participant shall have 30 days after becoming a Participant (or any
shorter period specified by the Committee) to make a payout election for his
first Plan Year, and an Employee who becomes a Participant after the deadline
for making the payment election for the next

 

Page 10 of 21



--------------------------------------------------------------------------------

  Plan Year’s benefits shall have 30 days after becoming a Participant (or any
shorter period specified by the Committee) to make his payout election for the
benefits accrued during the next Plan Year. If a Participant does not make a
payout election for a Plan Year, that Plan Year’s benefits will be paid out in a
single payment on the first Payment Processing Date on or after the date six
months after his Separation from Service, unless the Committee establishes a
different default rule before June 30 of the prior Plan Year.

 

  (B) Payout Choices. A Participant may choose from among the following payout
alternatives for the benefits accrued during a Plan Year. The benefits will be
paid out in a single payment or in two to ten annual installments. The single
payment or the first installment payment will be paid on the first Payment
Processing Date that occurs six months or more after the Participant’s
Separation from Service, with subsequent installments paid each 12 months
thereafter.

 

  (c) Distribution of Participant Deferrals.

 

  (i) Pre-2016 Accruals. The following payout rules in this paragraph (i) apply
only to benefits accrued before January 1, 2016.

 

  (A) Matched and Unmatched Participant Deferrals. Because different payout
alternatives are available for matched and unmatched Participant Deferrals, the
Plan will separately account for matched and unmatched Participant Deferrals.
Each Plan Year’s unmatched Participant Deferrals, if any, are equal to the
amount by which the sum of the Participant Deferrals to this Plan for the Plan
Year and the Before-Tax Contributions to the Savings Plan for the Plan Year are
greater than 8% of the Participant’s Compensation for the Plan Year. The
Committee has full discretion in determining an appropriate and administratively
feasible method for differentiating between matched and unmatched Participant
Deferrals. The Committee may wait until the end of the Plan Year to make this
determination, and may attribute the investment earnings or losses on the
Participant Deferrals to the matched Participant Deferrals, to the unmatched
Participant Deferrals, or partly to each.

 

  (B) Matched Participant Deferrals. A Participant’s matched Participant
Deferrals will be paid out in the same fashion as the balance of his Account
attributable to pre-2016 Company Deferrals under paragraph (b)(i).

 

  (C) Payout Elections for Unmatched Participant Deferrals. A Participant shall
make a separate payout election for the next year’s unmatched Participant
Deferrals. The payout election must be made no later than June 30 (or such
earlier date established by the Committee) of the year preceding the year in
which the unmatched Participant Deferral occurs. Newly eligible Participants
must complete a payout election at the same time as their initial Enrollment
Agreement. The Participant may choose from among the following payout
alternatives for the subaccount containing that Plan Year’s unmatched
Participant Deferrals.

 

  (I) No In-Service Withdrawal. The subaccount will be paid out in a single
payment or in two to ten annual installments. The single payment or the first
installment payment will be paid on the first Payment Processing Date that
occurs six months or more after the Participant’s Separation from Service;
subsequent installments will be paid each 12 months thereafter. Each installment
will be equal to the balance in the subaccount measured as short a period of
time before the installment is paid as is administratively convenient, divided
by the number of remaining annual installments.

 

  (II)

In-Service Withdrawal, Single Payment. The subaccount will be paid in a single
payment on the first Payment Processing Date that occurs during the month and
year selected by the Participant. The Participant cannot choose to receive the

 

Page 11 of 21



--------------------------------------------------------------------------------

  single payment until the second year following the year in which the
Participant Deferral occurred. For example, unmatched Participant Deferrals made
in 2008 cannot be withdrawn pursuant to this paragraph until January 2010. If
the Participant Separates from Service before receiving the single payment,
(1) if the single payment is scheduled to be paid during the six months after
the Separation from Service, it will be paid as scheduled, and (2) if the single
payment is scheduled to be paid more than six months after the Separation from
Service, it will instead be paid on the first Payment Processing Date that
occurs six months or more after the Separation from Service.

 

  (III) In-Service Withdrawal, Installments. The subaccount will be paid in a
two to ten annual installments, with the first installment paid on the first
Payment Processing Date that occurs during the month and year selected by the
Participant, and subsequent installments paid each 12 months thereafter. The
Participant cannot choose to receive his first installment until the second year
following the year in which the Participant Deferral occurred. Each installment
will be equal to the balance in the subaccount measured as short a period of
time before the installment is paid as is administratively convenient, divided
by the number of remaining annual installments. If the Participant Separates
from Service before receiving all installments, (1) any installment scheduled to
be paid during the six months after the Separation from Service will be paid as
scheduled, and (2) the remaining subaccount balance will be paid on the first
Payment Processing Date that occurs six months or more after the Separation from
Service.

 

  (ii) Post-2015 Accruals. The following payout rules in this paragraph
(ii) apply only to benefits accrued on or after January 1, 2016. The
Participant’s annual payout election with respect to Company Deferrals for the
Plan Year described in paragraph (b)(ii) shall also apply to his Participant
Deferrals for the Plan Year.

 

  (d) Cash-Out of Small Accounts. If the value of the Participant’s Account is
less than $50,000 six months after the Participant’s Separation from Service,
the Participant will be paid a lump sum of his Account on the first Payment
Processing Date that occurs six months or more after his Separation from Service
even if he had elected installments for some or all of his benefits.

 

  (e) Calculating Installments. For benefits accrued on or before December 31,
2015, each installment, other than installments of unmatched Participant
Deferrals will be equal to the vested pre-2016 Account balance (ignoring the
subaccount(s) containing unmatched Participant Deferrals) measured as short a
period of time before the installment is paid as is administratively convenient,
divided by the number of remaining annual installments. For each Plan Year’s
unmatched Participant Deferrals, each installment shall be equal to the
remaining unmatched Participant Deferrals for the Plan Year, measured as short a
period of time before the installment is paid as is administratively convenient,
divided by the number of remaining installments. For all benefits accrued during
a Plan Year beginning on or after January 1, 2016, each installment shall be
equal to the remaining benefits accrued during that Plan Year, measured as short
a period of time before the installment is paid as is administratively
convenient, divided by the number of remaining installments.

 

  (f) Additional Rules for Payout Elections. The Committee has complete
discretion to establish procedures for the completion of payout elections,
including the acceptable forms and formats of the payout election. The Committee
has complete discretion to establish deadlines for the completion of payout
elections, within the bounds described in this section. The Committee may
establish default choices in the absence of an affirmative Participant election.

 

  (g) Coordination with Other Distribution Sections.

 

  (i) Change of Control. Section 5.06 will apply to determine the timing and
amount of certain payments made on or after a Change of Control.

 

Page 12 of 21



--------------------------------------------------------------------------------

  (ii) Death. Section 5.05 will apply to determine the timing and amount of all
payments made after the Participant dies.

 

  (iii) Hardships. A Participant may take a withdrawal under section 5.07 if he
has a financial hardship.

 

  (iv) Divorce. Some or all of a Participant’s benefits in this Plan may be
allocated to, and distributed to, his former Spouse, pursuant to section 5.08.

 

5.05 Payments after a Participant Dies

 

  (a) Payout. When a Participant dies, his remaining vested Account balance will
be distributed to each of his Beneficiaries on the Payment Processing Date in
the fourth month following the Participant’s death, provided that the
Beneficiary has completed the tax-withholding forms and supplied such other
information as the Committee may reasonably require. For example, if the
Participant dies in November, the Beneficiary will be paid in March. This
four-month delay should give the Beneficiary adequate time to decide whether to
disclaim all or any part of his interest under subsection (d)). Each Beneficiary
will receive a single payment.

 

  (b) Beneficiary Designation. Each Participant shall designate one or more
persons, trusts, or other entities as his Beneficiary to receive any amounts
distributable hereunder at the time of the Participant’s death. In the absence
of an effective beneficiary designation as to part or all of a Participant’s
interest in the Plan, such amount will be distributed to the Participant’s
surviving Spouse, if any, otherwise to the personal representative of the
Participant’s estate.

 

  (c) Special Rules for Spouses. A beneficiary designation may be changed by the
Participant at any time and without the consent of any previously designated
Beneficiary. However, if the Participant is married, his Spouse will be his
Beneficiary unless such Spouse has consented to the designation of a different
Beneficiary. To be effective, the Spouse’s consent must be in writing, witnessed
by a notary public, and filed with the Committee. If the Participant has
designated his Spouse as a primary or contingent Beneficiary, and the
Participant and Spouse later divorce (or their marriage is annulled), then the
former Spouse will be treated as having pre-deceased the Participant for
purposes of interpreting a beneficiary designation that was completed prior to
the divorce or annulment; this provision will apply only if the Committee is
informed of the divorce or annulment before payment to the former Spouse is
authorized.

 

  (d) Disclaiming. Any individual or legal entity who is a beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of Code §2518(b) and applicable state law.
The legal guardian of a minor or legally incompetent person may disclaim for
such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a beneficiary who has died. The amount
disclaimed will be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a beneficiary.

 

5.06 Change of Control

 

  (a) Former Employees.

 

  (i) Separated More than Six Months. Each Participant who Separated from
Service more than six months before the date of a Change of Control, including
those already receiving installment payments, will be paid a single payment of
his entire remaining vested Account balance on the date of a Change of Control
or as soon thereafter as is administratively practicable.

 

  (ii) Recent Separations. Each Participant who Separated from Service within
six months before the date of the Change of Control will be paid his normally
scheduled payments for the first six months after he Separated from Service and
the remainder of his vested Account balance will be paid to him six months after
his Separation from Service or as soon thereafter as is administratively
practicable.

 

Page 13 of 21



--------------------------------------------------------------------------------

  (b) Current Employees.

 

  (i) Payout upon Separation From Service. Except as provided in paragraph (ii),
each Participant who is an Employee on the date of a Change of Control, and who
Separates from Service before the first anniversary of the Change of Control,
will be paid a single payment of his entire vested Account balance as soon as
administratively practicable after the Separation from Service; however, if the
Participant is a “specified employee,” (A) his normally scheduled payments for
the first six months after he Separated from Service will be paid as scheduled
and (B) the remainder of his vested Account balance will be paid as soon as
administratively practicable six months after the Separation from Service. As
used in this section, the term “specified employee” has the same meaning as in
Code §409A(a)(2)(B)(i) and is determined using the default rules contained in
the regulations and other guidance of general applicability issued pursuant to
Code §409A. Except as provided in paragraph (ii), a Participant who does not
Separate from Service within one year of a Change of Control will be paid his
benefits pursuant to section 5.04, 5.05, 5.07, or 5.08.

 

  (ii) Payout upon a Change of Control. This paragraph applies only to benefits
accrued after December 31, 2010 and on or before December 31, 2015. A
Participant may elect to have all his vested benefits accrued after December 31,
2010 and on or before December 31, 2015 paid to him in a single payment on the
date of the Change of Control or as soon as administratively practicable
thereafter; to the extent the Participant does not elect to receive payment upon
the Change of Control, his benefits shall be paid pursuant to whichever of
sections 5.04, 5.05, 5.06(b)(i), 5.07, or 5.08 applies. The payout election
under this paragraph for an Employee who becomes a Participant after
December 31, 2010 and before December 1, 2015 must be made no later than the
deadline for the Participant’s initial payout election pursuant to section
5.04(b)(i) (that is, within 30 days of becoming eligible to participate in the
Plan or such earlier date as the Committee may establish).

 

5.07 Hardship Withdrawals

A Participant may withdraw all or part of the vested portion of his Account if
he has a financial hardship, subject to the following rules. A Participant may
take a hardship withdrawal while he is an Employee and also after he has
Separated from Service. Payment shall be made as soon as practicable after the
Committee has approved the withdrawal, except that payment for a financial
hardship that occurs less than six months after the Participant’s Separation
from Service shall be made as soon as practicable after the Participant has been
Separated from Service for six months.

 

  (a) Request for Hardship Withdrawal. The Participant must file a request for
withdrawal with the Committee, along with such information and documentation as
the Committee may request for this purpose. The Committee shall review the
information filed as soon as practicable after it is received and shall promptly
inform the Participant of the results of the Committee’s determination.

 

  (b) Unforeseeable Emergency. A hardship withdrawal may be made only for the
purpose of meeting an unforeseeable emergency, which is a severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant, the Participant’s Spouse, the Participant’s
dependent (within the meaning of Code §152(a) without regard to Code §152(b)(1),
§152(b)(2), or §152(d)(1)(B)), or the Participant’s Beneficiary; (ii) loss of
the Participant’s property due to casualty; (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, such as the imminent foreclosure of or eviction from the
Participant’s primary residence or the payment of medical expenses, or (iv) the
funeral expenses of the Participant’s Spouse, Beneficiary, or dependent (within
the meaning of Code §152(a) without regard to Code §152(b)(1), §152(b)(2), or
§152(d)(1)(B)). The Committee shall determine whether an unforeseeable emergency
exists based on all relevant facts and circumstances, all documentation provided
by the Participant, and any guidance provided by the IRS.

 

Page 14 of 21



--------------------------------------------------------------------------------

  (c) Amount of Withdrawal. The amount withdrawn with respect to an
unforeseeable emergency may not exceed the amount necessary to satisfy the
emergency plus amounts necessary to pay taxes reasonably anticipated to be
incurred because of the withdrawal. The withdrawal will be reduced to take into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

  (d) Coordination with Savings Plan. If the Participant’s circumstances are
such that he can take a hardship withdrawal from both the Savings Plan and from
this Plan, the withdrawal will first be taken from this Plan and, if the
Participant exhausts his vested Account in this Plan, the Participant may elect
to satisfy any remaining hardship by taking a hardship withdrawal from the
Savings Plan.

 

  (e) Cancellation or Modification of Participant Deferrals. See section 3.01(f)
for the cancellation or modification of Enrollment Agreements after a hardship
withdrawal from this Plan or the Savings Plan.

 

  (f) Source of Funds. A Participant’s hardship withdrawal will be taken on a
pro-rata basis from each of his subaccounts, based on the vested balance of each
subaccount.

 

5.08 Divorce

 

  (a) General. If a Participant has divorced his Spouse, all or a portion of his
Account may be allocated to his former Spouse. The Participant may be a former
or current employee of the Company.

 

  (b) Contents of Order. The allocation will occur as soon as practicable after
the Plan receives a judgment, decree, or order (collectively, an “order”) that
(i) is made pursuant to a state domestic relations law or community property
law, (ii) relates to the marital property rights of the former Spouse,
(iii) unambiguously specifies the amount or percentage of the Participant’s
Account that is to be allocated to the former Spouse, or unambiguously specifies
the manner in which the amount or percentage is to be calculated, (iv) does not
allocate any benefits that have already been allocated to a different former
Spouse, (v) contains the name and last known mailing address of the Participant
and the former Spouse, (vi) the name of the Plan, (vii) does not contain any
provision that violates subsections (c), (d), or (e), and (viii) contains the
former Spouse’s Social Security number (or other similar taxpayer identification
number) unless such number has been provided by the former Spouse to the Plan in
a manner acceptable to the Committee.

 

  (c) Payout Provisions. The vested portion of the amount allocated to the
former Spouse will be paid to the former Spouse in a single payment on the first
Payment Processing Date that is administratively practicable after (i) the Plan
has determined that the order meets the requirements of subsection (b), (ii) the
Plan has communicated its interpretation of the order to the Participant and
former Spouse, and given them a reasonable amount of time (such as 30 days) to
object to the Plan’s interpretation, (and if there is a timely objection, the
parties must submit a revised order or withdraw their objections), and (iii) the
parties agree to the Plan’s interpretation of the order.

 

  (d) Not Fully Vested. If the former Spouse is allocated any unvested amounts,
the Plan will establish a separate account for the former Spouse and she may
direct the Plan as to how those amounts will be deemed to be invested, in the
same manner as a Participant directs the Plan in Article IV. Unvested amounts
are forfeited at the same time as the Participant’s unvested amounts are
forfeited. If an amount allocated to the former Spouse subsequently become
vested, the newly-vested amount will be paid to the former Spouse in a single
payment on the first Payment Processing Date that is administratively
practicable following the additional vesting. If the former Spouse dies before
award is fully vested, she shall forfeit her remaining Account balance, and that
exact amount shall be returned to the Participant’s subaccount containing
Company Deferrals.

 

  (e) Source of Funds. The amount allocated to the former Spouse will be taken
on a pro-rata basis from each of the Participant’s subaccounts, based on the
vested balance of each subaccount.

 

Page 15 of 21



--------------------------------------------------------------------------------

5.09 Administrative Delays in Payments

The Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments when there is a change of recordkeeper or trustee, and a delay may be
imposed on payments to any recipient until the recipient has provided (a) the
information needed to determine the appropriate tax withholding and tax
reporting and (b) any other information reasonably requested by the Committee.

 

5.10 Noncompliance with Code §409A

To the extent that the Company or the Committee takes any action that causes a
violation of Code §409A or fails to take any reasonable action required to
comply with Code §409A, Apache shall pay an additional amount (the “gross-up”)
to the individual(s) who are subject to the penalty tax under Code §409A(a)(1);
the gross-up will be sufficient to put the individual in the same after-tax
position he would have been in had there been no violation of Code §409A. The
Company shall not pay a gross-up if the cause of the violation of Code §409A is
the due to the recipient’s action or due to the recipient’s failure to take
reasonable actions (such as failing to timely provide the information required
for tax withholding or failing to timely provide other information reasonably
requested by the Committee – with the result that the delay in payment violates
Code §409A). Any gross-up will be paid as soon as administratively convenient
after the Committee determines the gross-up is owed, and no later than the end
of the calendar year immediately following the calendar year in which the
additional taxes are remitted. However, if the gross-up is due to a tax audit or
litigation addressing the existence or amount of a tax liability, the gross-up
will be paid as soon as administratively convenient after the litigation or
audit is completed, and no later than the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

 

5.11 Cash Payment and Withholding

All payments from the Plan will be made in cash or, if elected by a Participant
who has been employed solely by Apache (and not by any Affiliated Entities)
during his period of Plan participation, in whole shares of Apache stock, with
the value of a fractional share paid in cash. The Plan will withhold any taxes
or other amounts that it is required to withhold pursuant to any applicable law.

ARTICLE VI

ADMINISTRATION

 

6.01 The Committee — Plan Administrator

 

  (a) Current. The Committee is currently comprised of the members of the
Retirement Plan Advisory Committee.

 

  (b) Before a Change of Control. Before a change of control, as defined in the
Income Continuance Plan, the board of directors of Apache shall appoint an
administrative Committee consisting of no fewer than three individuals who may
be, but need not be, Participants, officers, directors, or employees of the
Company. Apache’s board of directors may remove Committee members at will. In
the absence of any Committee members, Apache shall become the sole Committee
member.

 

  (c) After a Change of Control. This subsection applies on and after the date
of a change of control, as defined in the Income Continuance Plan. The only
individuals who are able to serve on the Committee after the date of the change
of control are those who are not then employed by Apache, its successor, or any
related legal entities. No Committee members may be added on or after the day of
the change of control, except that, if the Committee is comprised solely of
individuals, (i) the Committee may appoint a legal entity as a Committee member,
and (ii) if the number of Committee members drops below three, the remaining
member(s) may not resign until having appointed a legal entity or another
individual as a Committee member. If all Committee members leave the Committee
(if, for example, all Committee members die before the last one appoints a new
Committee member or if the sole Committee member is a legal entity that goes out
of business), the Committee shall automatically consist of the three
Participants with the largest Accounts who are not then employed by Apache, its
successor, or any related legal entities, and who are willing to act as
Committee members.

 

Page 16 of 21



--------------------------------------------------------------------------------

  (d) Plan Administrator. The Committee is the Plan’s “administrator” within the
meaning of ERISA §3(16)(A). The sole named fiduciaries of the Plan are the
Committee and any Trustees.

 

6.02 Committee Duties

The Committee shall administer the Plan and shall have all discretion and powers
necessary for that purpose, including, but not by way of limitation, full
discretion and power to interpret the Plan, to determine the eligibility,
status, and rights of all persons under the Plan and, in general, to decide any
dispute and all questions arising in connection with the Plan. The Committee
shall direct the Company, the Trustee, or both, as the case may be, concerning
distributions in accordance with the provisions of the Plan. The Committee shall
maintain all Plan records except records of any Trust. The Committee shall
publish, file, or disclose — or cause to be published, filed, or disclosed — all
reports and disclosures required by federal or state laws. The Committee may
authorize one or more of its members or agents to sign instructions, notices,
and determinations on its behalf.

 

6.03 Organization of Committee

The Committee shall adopt such rules as it deems desirable for the conduct of
its affairs and for the administration of the Plan. It may appoint agents (who
need not be members of the Committee) to whom it may delegate such powers as it
deems appropriate, except that any dispute shall be determined by the Committee.
The Committee may make its determinations with or without meetings. It may
authorize one or more of its members or agents to sign instructions, notices,
and determinations on its behalf. If a Committee decision or action affects a
relatively small percentage of Plan Participants including a Committee member,
such Committee member will not participate in the Committee decision or action.
The action of a majority of the disinterested Committee members constitutes the
action of the Committee.

 

6.04 Indemnification

The Committee and all of the agents and representatives of the Committee shall
be indemnified and saved harmless by the Company against any claims, and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, except claims judicially determined
to be attributable to gross negligence or willful misconduct.

 

6.05 Agent for Process

Apache’s General Counsel and Corporate Secretary shall be the agents of the Plan
for service of all process on the Plan.

 

6.06 Determination of Committee Final

The decisions made by the Committee are final and conclusive on all persons.

 

6.07 No Bonding

Neither the Committee nor any committee member is required to give any bond or
other security in any jurisdiction in connection with the administration of the
Plan, unless Apache determines otherwise or any applicable federal or state law
so requires.

ARTICLE VII

TRUST

 

7.01 Trust Agreement

The Company may, but is not required to, adopt one or more Trust Agreements for
the holding, investment, and administration of funds for Plan benefits. The
Trustee may maintain and allocate assets to a separate account for each
Participant under the Plan. The assets of any Trust remain subject to the claims
of the Company’s general creditors in the event of the Company’s insolvency.

 

Page 17 of 21



--------------------------------------------------------------------------------

7.02 Expenses of Trust

The parties expect that any Trust created pursuant to section 7.01 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, the Company will recognize taxable income from the Trust
assets, but the Trust itself will not separately be subject to income tax with
respect to its income. However, if the Trust should be separately taxable, the
Trustee will pay all such taxes out of the Trust. All expenses of administering
any Trust, if not paid by the Company, will be a charge against and will be paid
from the assets of the Trust.

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.01 Termination of Plan

Apache expects to continue the Plan indefinitely, but each Company may terminate
its participation in the Plan at any time with Apache’s permission, and Apache
may terminate the entire Plan at any time.

 

8.02 Amendment

 

  (a) Before a Change of Control. Before a change of control, as defined in the
Income Continuance Plan, Apache may amend the Plan at any time and from time to
time, retroactively or otherwise, on behalf of all Companies, but no amendment
may reduce any vested benefit that has accrued on the later of (a) the effective
date of the amendment, or (b) the date the amendment is adopted.

 

  (b) After a Change of Control. The Plan may be amended after a change of
control, as defined in the Income Continuance Plan, (i) at any time but only to
the extent necessary to alleviate a material adverse tax consequence to one or
more Participants, former Spouses, or Beneficiaries, and (ii) at any time after
the second anniversary of such change of control, but only with respect to the
benefits of Participants who are then employed by Apache, its successor, or any
related entity.

 

  (c) Procedure. Each amendment must be in writing. Each amendment must be
approved by the board of directors of Apache or its successor, or by an officer
of Apache or its successor who is authorized by its board of directors to amend
the Plan. Each amendment must be executed by an officer of Apache or its
successor who is authorized to execute the amendment.

ARTICLE IX

MISCELLANEOUS

 

9.01 Funding of Benefits — No Fiduciary Relationship

All benefits payable under the Plan will be paid either from the Trust or by the
Company out of its general assets. Nothing contained in the Plan may be deemed
to create any fiduciary relationship between the Company and the Participants.
Notwithstanding anything herein to the contrary, to the extent that any person
acquires a right to receive benefits under the Plan, such right will be no
greater than the right of any unsecured general creditor of the Company, except
to the extent provided in the Trust Agreement, if any.

 

9.02 Right to Terminate Employment

The Company may terminate the employment of any Participant as freely and with
the same effect as if the Plan were not in existence.

 

9.03 Inalienability of Benefits

Except for disclaimers under section 5.05(d) and payments to a former Spouse
pursuant to section 5.08, no Participant or Beneficiary has the right to assign,
alienate, pledge, transfer, hypothecate, encumber, or anticipate his interest in
any benefits under the Plan, nor are the benefits subject to garnishment by any
creditor, nor may the benefits under the Plan be levied upon or attached. The
preceding sentence does not apply to the enforcement of a federal tax levy made
pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977).

 

Page 18 of 21



--------------------------------------------------------------------------------

9.04 Claims Procedure

 

  (a) General. Each claim for benefits will be processed in accordance with the
procedures established by the Committee. The procedures will comply with the
guidelines specified in this section. The Committee may delegate its duties
under this section.

 

  (b) Representatives. A claimant may appoint a representative to act on his
behalf. The Plan will only recognize a representative if the Plan has received a
written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan will recognize a claimant’s
legal representative, once the Plan is provided with documentation of such
representation. If the claimant is a minor child, the Plan will recognize the
claimant’s parent or guardian as the claimant’s representative. Once an
authorized representative is appointed, the Plan will direct all information and
notification regarding the claim to the authorized representative and the
claimant will not be copied on any notifications regarding decisions, unless the
claimant provides specific written direction otherwise.

 

  (c) Extension of Deadlines. The claimant may agree to an extension of any
deadline that is mentioned in this section that applies to the Plan. The
Committee or the relevant decision-maker may agree to an extension of any
deadline that is mentioned in this section that applies to the claimant.

 

  (d) Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.

 

  (e) Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.

 

  (f) Initial Claims Decision. The Plan will decide a claim within a reasonable
time up to 90 days after receiving the claim. The Plan will have a 90-day
extension, but only if the Plan is unable to decide within 90 days for reasons
beyond its control, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 90th day after receiving the claim,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision.

 

  (g) Notification of Initial Decision. The Plan will provide the claimant with
written notification of the Plan’s full or partial denial of a claim, reduction
of a previously approved benefit, or termination of a benefit. The notification
will include a statement of the reason(s) for the decision; references to the
plan provision(s) on which the decision was based; a description of any
additional material or information necessary to perfect the claim and why such
information is needed; a description of the procedures and deadlines for appeal;
a description of the right to obtain information about the appeal procedures;
and a statement of the claimant’s right to sue.

 

  (h) Appeal. The claimant may appeal any adverse or partially adverse decision.
To appeal, the claimant must follow the procedures specified by the Committee.
The appeal must be filed within 60 days of the date the claimant received notice
of the initial decision. If the appeal is not timely and properly filed, the
initial decision will be the final decision of the Plan. The claimant may submit
documents, written comments, and other information in support of the appeal. The
claimant will be given reasonable access at no charge to, and copies of, all
documents, records, and other relevant information.

 

  (i)

Appellate Decision. The Plan will decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline will be extended by an additional 60
days, but only if the Committee determines that special circumstances require an
extension, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 60th day after receiving the appeal, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision. If an appeal is missing any information from the

 

Page 19 of 21



--------------------------------------------------------------------------------

  claimant that is needed to decide the appeal, the Plan will notify the
claimant of the missing information and grant the claimant a reasonable period
to provide the missing information. If the missing information is not timely
provided, the Plan will deny the claim. If the missing information is timely
provided, the 60-day deadline (or 120-day deadline with the extension) for the
Plan to make its decision will be increased by the length of time between the
date the Plan requested the missing information and the date the Plan received
it.

 

  (j) Notification of Decision. The Plan will provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision must include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.

 

  (k) Limitations on Bringing Actions in Court. Once an appellate decision that
is adverse or partially adverse to the claimant has been made, the claimant may
file suit in court only if he does so by the earlier of the following dates:
(i) the one-year anniversary of the date of an appellate decision made on or
before a Change of Control or the three-year anniversary of the date of an
appellate decision made after a Change of Control, or (ii) the date on which the
statute of limitations for such claim expires.

 

9.05 Disposition of Unclaimed Distributions

It is the affirmative duty of each Participant to inform the Plan of, and to
keep on file with the Plan, his current mailing address and the mailing address
of any beneficiaries. If a Participant fails to inform the Plan of these current
mailing addresses, neither the Plan nor the Company is responsible for any late
payment of benefits or loss of benefits. The Plan, the Committee, and the
Company have no duty to search for a missing individual until the date of a
Change of Control, at which point the Company has the duty to undertake
reasonable measures to search for the proper recipient of any payment under the
Plan that is scheduled to be paid on or after the date of the Change of Control.
If the missing individual is not found within a year after a payment should have
been made to him, all his benefits will be forfeited. If the missing individual
later is found, the exact amount forfeited will be restored to his Account as
soon as administratively convenient, without any adjustment for forgone
investment earnings or losses.

 

9.06 Distributions due Infants or Incompetents

If any person entitled to a distribution under the Plan is an infant, or if the
Committee determines that any such person is incompetent by reason of physical
or mental disability, whether or not legally adjudicated an incompetent, the
Committee has the power to cause the distributions becoming due to such person
to be made to another for his benefit, without responsibility of the Committee
to see to the application of such distributions. Distributions made pursuant to
such power will operate as a complete discharge of the Company, the Trustee, the
Plan, and the Committee.

 

9.07 Use and Form of Words

When any words are used herein in the masculine gender, they are to be construed
as though they were also used in the feminine gender in all cases where they
would so apply, and vice versa. Whenever any words are used herein in the
singular form, they are to be construed as though they were also used in the
plural form in all cases where they would so apply, and vice versa.

 

9.08 Headings

Headings of Articles and sections are inserted solely for convenience and
reference, and constitute no part of the Plan.

 

Page 20 of 21



--------------------------------------------------------------------------------

9.09 Governing Law

The Plan shall be construed in accordance with ERISA, the Code, and, to the
extent applicable, the laws of the State of Texas excluding any conflicts-of-law
provisions.

 

APACHE CORPORATION

/s/ Margery M. Harris

Margery M. Harris Executive Vice President, Human Resources July 16, 2014

 

Page 21 of 21